

117 HR 3353 IH: Contact Lens Prescription Verification Modernization Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3353IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Rush (for himself, Mr. Burgess, Ms. Blunt Rochester, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Fairness to Contact Lens Consumers Act to modernize verification of contact lens prescriptions, and for other purposes.1.Short titleThis Act may be cited as the Contact Lens Prescription Verification Modernization Act.2.AmendmentsSection 4 of the Fairness to Contact Lens Consumers Act (15 U.S.C. 7603) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(B)by moving such redesignated subparagraphs 2 ems to the right;(C)by striking A seller may and inserting (1) Sellers generally.—A seller may; and(D)by adding at the end the following new paragraph:(2)Online sellersAn online seller of contact lenses shall provide a method that enables an individual to electronically transmit, in accordance with HIPAA privacy regulation (as defined in section 1180(b)(3) of the Social Security Act (42 U.S.C. 1320d–9(b)(3))), a copy of a contact lens prescription for such individual.(3)Encryption requiredAny protected health information (as defined for purposes of the HIPAA privacy regulation) that an online seller sends pursuant to this section by email shall be encrypted.;(2)in subsection (c)(6), by striking and telephone number and inserting the following: , telephone number, and email address; and(3)in subsection (g), by striking the period at the end and inserting the following: but does not include a call made using an artificial or prerecorded voice..